DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
Claims 9-12, 14-17 and 23-31 are pending, all of which have been considered on the merits.

Form of Claim Amendment
	The 1/20/2022 claim listing fails to comply with 37 CFR 1.121(c) because it provides text for cancelled claims 18, 19 and 23. For purposes of compact prosecution the claim amendment of 1/20/2022 will be entered, however future amendments that fail to comply with 37 CFR 1.121(c) will be held non-compliant.

Drawings
	The replacement drawings of 1/20/2022 have been received and entered.  The replacement drawings are accepted.  The objection to the drawings is withdrawn.

Claim Interpretation
	Claim 9 is directed to modulating the activity (any activity) of target cells (any target cells), said method comprising: 
a) producing primed red blood cells by contacting red blood cells (RBCs) with at least one agent that modulates the level of one or more proteins associated with the RBC (any protein).  The agent is now limited to a cell.  The protein whose level is modulated is now limited to cytokines, chemokines and/or growth factors.  Given the breadth of the claims (permitting for any modulation of any cytokine, chemokine or growth factor associated with RBCs) and the lack of support/details/guidance in the specification for a narrower scope of cells defined by this functional property, it is being understood that contacting any RBC with any cell will inherently result in modulation of at least one protein (including cytokines, chemokines or growth factors) associated with the RBCs.  
b) separating the primed RBCs from the at least one agent, thereby producing separated primed RBCs.
The method is understood to permit for an optional step of incubating or culturing the separated primed RBCs to generate a supernatant therefrom, lysing the separated primed RBCs to generate lysate therefore, isolating membranes from the separated primed RBCs to generate membranes therefrom, or producing RBC ghosts from the separated primed RBCs to generate ghosts therefrom.
c) subsequently mixing target cells (any cell) with the (i) separated primed RBCs, (ii) supernatant obtained by incubating or culturing the separated primed RBCs, (iii) lysate obtained from the separated primed RBCs, (iv) membranes and/or (v) ghosts obtained from the separated primed RBCs.  It is emphasized that when the agent that modulates the level of one or more proteins associated with the RBCs is a cell, the RBCs must be first separated from the cells, and only then subsequently mixed with the target cell (which may be the same or different than the agent cell).
The mixing must result in modulation of some activity (any) of the target cells.  Given the breadth of the claims (permitting for the priming to result in any protein level modulation of the primed RBCs, and modulation of any activity of any target cell) and the lack of support/details/guidance in the specification for a narrower scope of primed RBCs that will result in modulation of at least some activity of a target cell (a narrower scope defined by this functional limitation), it is interpreted that mixing of any primed RBC or component thereof with any target cell will inherently result in modulation of at least some activity of the target cell. 
	The step of contacting RBCs with the at least one agent (a cell) in order to produce the primed RBCs may occur in vitro or in vivo.  
The step of mixing may be in vitro or in vivo (i.e. the primed RBCs may be administered to a subject and the administered primed RBCs will inherently mix with cells within the receiving subject).  
The method of claim 9 is understood to result in modulation of some activity of the target cells.  The target cells having some modulated activity are understood to be modulated target cells.  Thus, reference to the modulated target cells in dependent claims is understood to have antecedent basis in claim 9. 
	Claims 14-17 require a further step of administering the modulated target cells or target cell components from said modulated target cells to a subject.  For these claims, the mixing step must be performed in vitro, such that the modulated target cells can then be further administered to a subject.

Claims 28-31 are directed to a method of treating a disease or disorder in a subject.  The breadth of “treating a disease or disorder” encompasses reducing the severity of a disease or disorder, complete curative treatment, reduction or amelioration (to any degree) of any one or more symptoms of the disease or disorder, slowing progression of the disease or disorder, and/or slowing development and/or progression of any one or more symptoms of the disorder.  The disease or disorder is limited to those recited in the claim.  
The method of claims 28 and 29 require administration of: 
	(i) the separated primed RBCs produced according to steps (a) and (b) of claim 9 (the steps now recited in claim 28).
	The method of claims 30 and 31 require administration of 
	(ii) the modulated target cells produced according to steps (a)-(c) of claim 9 (the steps now recited in claim 30), and/or
	(iii) target cell components from said modulated target cells produced according steps (a)-(c) of claim 9.
	The description of the (i) separated primed RBCs, (ii) modulated target cells, and (iii) target cell components are all written using product-by-process language.  Though the claims recite the steps (as opposed to referencing ‘the method of claim 9’) the effect is the same.  Product-by-process limitations are considered only in so far as the method of production affects the final structure.  Products of identical composition made by different methods will satisfy the limitation.  In the instant case: 
	(i) primed RBCs (used in methods of claims 28-29) are considered RBCs which have a modulated level of one or more proteins associated with the RBCs, wherein the one or more proteins are cytokines, chemokines or growth factors.  The modulated proteins must be one that could be modulated by contacting with a cell, but the primed RBCs must need not actually have been created (primed) in this manner.    
	(ii) modulated target cells (used in methods of claims 30-31) are considered target cells (which can be any cell) having some modulated activity.  The modulated activity must be one that could be achieved through mixing with primed RBCs that have a modulated level of one or more of cytokines, chemokines or growth factor, but the modulated target cells need not actually have been created (modulated) by mixing with the primed RBCs.  The modulated activity can be (but is not limited to) altered lineage, altered cytokine secretion profile, altered stem cell homing, altered engraftment potential, increased or reduced proliferation capacity, or combinations thereof. 
	(iii) cell components from modulated target cells (used in the methods of claims 30-31) are considered to be any cell component.  There is no requirement that the cell component retain any vestige of the modulated portion of the target cell (i.e. the modulated target cell can have increased intranuclear expression of Sox9, but the cell component may be an unmodified extracellular matrix protein).  
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  See MPEP 2113.

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 9-12 and 23-25 under 35 USC 102(a)(1) over Ameisen et al:
	The amendment to claim 9 obviates the basis of the prior rejection.  In the previous rejection, the protease inhibitor read on the at least one agent that modulates the level of one or more proteins associated with the RBCs.  As the claims now limit the at least one agent to a cell, the previous rejection over Ameisen et al is withdrawn. 

RE: Rejection of claims 9-12 under 35 USC 102(a)(1) over Zhou et al:
	The amendment to claim 9 obviates the basis of the prior rejection.  In the previous rejection, the albumin in the Albumax II (a protein) and/or the proteins present in PPS read on the at least one agent that modulates the level of one or more proteins associated with the RBCs.  As the claims now limit the at least one agent to a cell, the previous rejection based on Zhou et al is withdrawn.

RE: Rejection of claims 18-19 under 35 USC 102(a)(1) over Godfrin et al:
	The cancellation of claims 18 and 19 render the previous rejections thereof moot.

RE: Rejection of claims 18 and 19 under 35 USC 102(a)(1) over Aggarwal et al:
	The cancellation of claims 18 and 19 render the previous rejections thereof moot.

RE: Rejection of claims 18-19 under 35 USC 103 over Godfrin et al, in view of Ameisen et al:
	The cancellation of claims 18 and 19 render the previous rejections thereof moot.

RE: Rejection of claims 18-19 under 35 USC 103 over Fonesca et al, in view of June et al: 
The cancellation of claims 18 and 19 render the previous rejections thereof moot.

RE: Rejection of claims 9-12 and 23-25 under 35 USC 103 over Fonseca in view of Ameisen et al:
	The amendment to claim 9 obviates the basis of the prior rejection.  In the previous rejection, the protease inhibitor read on the at least one agent that modulates the level of one or more proteins associated with the RBCs.  As the claims now limit the at least one agent to a cell, the previous rejection is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15: The amendment to claim 15 renders the claim indefinite because the claim does not read as a proper sentence now.  The phrase “...wherein one or more of ...[target cell or target cell component] are administered to the subject are selected from the group consisting of...” does not make sense.  It is unclear if the claim is intended to limit the method to require administration of one or more of the target cells or target cell components (which is already required by parent claim 14) or if the claim is intended to limit what is administered to the subject.  It is noted that “target cell fractions” is interpreted as meaning “a separated fraction of target cells”, thus the Markush group still includes administration of intact target cells. 
	Regarding claims 26 and 27: These claims depend from claim 15, and thus inherit the deficiency thereof.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonseca et al (Blood, 2011), evidenced by Anderson et al (J Immunol, 2018).
Please note that Anderson et al is relied upon as evidence of naturally occuring modifications to RBCs within the blood stream.  It is relied upon to demonstrate a universal fact. Thus its post-filing date publication does not preclude its use in this rejection. See MPEP 2124.
Fonseca et al teach red blood cells (RBCs) strengthen T cell proliferation and survival in vitro (See Fonseca et al, abstract).  Specifically, Fonseca et al obtain peripheral blood from donors; subject the blood to centrifugation over Lymphoprep, thereby separating peripheral blood mononuclear cells (PBMCs) from red blood cells; further isolating peripheral blood T lymphocytes (PBLs) from the PBMC fraction.  PBLs were either left unstimulated or stimulated with PHA-P (and optionally OKT3), and were cultured in the absence or presence of autologous RBCs. (See Fonseca et al, Pg. 3153 “Cell preparation and culture”).  
Fonseca et al report that PBLs stimulated with PHA-P and co-cultured with RBCs proliferated five times better than those PBL stimulated with PHA-P, but in the absence of RBCs. (See Fonseca et al, Pg. 3155, “RBCs enhance T cell proliferation by...” and Fig. 2).  Fonesca et al also report the percentage of T cells blasts that undergo activation-induced cell death was significantly decreased in the presence of RBCs (See Fonseca et al, id and Fig 3 and 4).  Fonseca et al further teach the presence of RBCs with PHA-P-stimulated PBLs reduced CD71 expression and increased CD25 and HLA-DR expression in the T cells (See Fonseca et al, Pg. 3155 “Enriched RBC environment reduces...” and Fig 5).  

Anderson et al is relied upon to evidence that erythrocytes (RBCs) in circulating blood bind and scavenge chemokines, nucleic acids, and pathogens (See Anderson et al, abstract).  These interactions are necessarily due to other cells and factors (secreted by other cells) also present in circulation and/or tissues through which circulating blood passes. At least scavenging of chemokines reads means the level of the chemokine associated with the RBC is modulated.

The methods of Fonseca et al is comparable to the instant claims as follows:
Regarding claim 9: Prior to collection of the donor blood, the RBCs are present in the circulating blood.  During circulation the RBCs are contacted with a variety of cells in the blood stream, as well as cells in tissues through which blood flows (i.e. liver, bone marrow, spleen, etc).  The other cells in the blood stream and/or other cells in tissues the blood stream comes into contact with (i.e. liver, bone marrow, spleen, etc) read on at least one agent that modulates the level of one or more proteins associated with the RBCs, wherein the at least one agent is a cell.  This contact with other cells and factors secreted by other cells necessarily results in RBCs scavenging, inter alia, chemokines (as evidenced by Anderson et al).  The RBCs with scavenged chemokines read on primed red blood cells.  Therefore natural interactions in vivo within the blood stream inherently satisfy claimed step a) producing primed red blood cells.
In the method of Fonseca et al, the steps of collecting peripheral blood from a donor, and then separating the RBCS reads on the claimed step b) separating the primed red blood cells from the at least one agent.
In the method of Fonseca et al, the step of co-culturing the RBCs and PBLs with PHA-P stimulation reads on the claimed step c) mixing the target cells (the PBLs) with ...the separated primed RBCs.  The mixing occurs in vitro. As a result of the co-culture, activated T cells are generated which have increased proliferation and survival, reduced CD71 expression, and increased CD25 and HLA-DR expression, which means the primed RBCs modulated the activity of the target cells.  
Regarding claim 10: Following the discussion above, the primed separated RBCs cause increased proliferation and survival of the T lymphocytes (target cells), these are examples of modulated cell development, cell growth and cell death.  The primed separated RBCs also cause decreased expression of CD71 and increased expression of CD25 and HLA-DR in the T lymphocytes (target cells), these are examples of modulated cell signaling.
Regarding claim 11: Following the discussion above, PBLs are an example of immune cells.
Regarding claim 12: Following the discussion above, the PBLs (the target cells) are initially obtained from a blood donor. 

Claims 9-12 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godfrin (WO 13/139906), evidenced by Anderson et al (J Immunol, 2018).
Godfrin disclose use of modified RBCs to treat AML.  Specifically, Godfrin modify RBCs so that they encapsulate L-asparaginase (See Godfrin, abstract).  L-asparaginase deprives cancerous lymphoblastic cells (which do not have the capacity to produce endogenous asparagine) of necessary extracellular sources of asparagine for synthesis of essential proteins, thus resulting in death of the cancerous cells (See Godfrin, Pg. 2, ln 11-20).  
Godfrin teach the RBCs can be from the patient.  This is understood to mean that RBCs are collected from the blood of a patient in a manner that results in separated RBCs (either collection of whole blood, followed by separation of RBCs, or use of apheresis to collect only RBCs from the patient). 
In Example 3, Godfrin teach contacting RBCs under conditions effective to encapsulate L-asparaginase, the resulting cells are referred to as GRASPA (See Godfrin, Pg 13, ln 29-Pg 14, ln 16).  In Example 6, Godfrin et al disclose methods of treatment of AML comprising administering the GRASPA cells in combination with standard chemotherapeutic regimens (See Godfrin, Pg 15, ln 10-20).   

The teachings of Anderson et al are set forth above. 

The methods of Godfrin is comparable to the instant claims as follows:
Regarding claim 9: Prior to collection of RBCs from the patient, the RBCs are present in the circulating blood of the patient.  During circulation the RBCs are contacted with a variety of cells in the blood stream, as well as cells in tissues through which blood flows (i.e. liver, bone marrow, spleen, etc).  The other cells in the blood stream and/or other cells in tissues the blood stream comes into contact with (i.e. liver, bone marrow, spleen, etc) read on at least one agent that modulates the level of one or more proteins associated with the RBCs, wherein the at least one agent is a cell.  This contact with other cells and factors secreted by other cells necessarily results in RBCs scavenging, inter alia, chemokines (as evidenced by Anderson et al).  The RBCs with scavenged chemokines read on primed red blood cells.  Therefore natural interactions in vivo within the blood stream inherently satisfy claimed step a) producing primed red blood cells.
The method of Godfrin uses separated RBCs, thus the method necessarily involves separation of RBCs from the blood stream.  This step reads on claimed step b) separating the primed red blood cells from the at least one agent.  Even with the further modification of the primed separated RBCs to encapsulate L-asparaginase the GRASPA cells are still considered primed separated RBCs.
In the method of Godfrin, the AML cancer cells in vivo read on target cells.
In the method of Godfrin, the step of administering the GRASPA (which are still considered to read on primed separated red blood cells) to an AML patient reads on the claimed step c) mixing the target cells (the AML cancer cells) with...the separated primed RBCs. The mixing occurs in vivo.  Due to the action of the L-asparaginase, the result of the mixing will be modulation of the activity of the target cells, specifically death of the target cells. 
Regarding claim 10: Following the discussion of claim 9 above, the GRASPA cells (primed separated RBCs) cause death of the AML cancer cells (target cells), cell death is an example of modulated cell death.
Regarding claim 11: Following the discussion of claim 10 above, the AML cancer cells (target cells) are cancer cells.
Regarding claim 12: Following the discussion of claim 9 above, the AML cells are within a subject, this satisfies the limitation that the AML cells (target cells) are from a subject.

Regarding claim 18: Godfrin teach administration of GRASPA cells to a subject to treat AML.  
The method of Godfrin involves provision of separated RBCs from the blood stream, and then encapsulating L-asparaginase within the RBCs to generate GRASPA cells.  For the reasons discussed above RBCs separated from the blood stream read on separated primed RBCs having a modulated level of one or more of cytokines, chemokines and growth factors.  Further modification of the separated primed RBCs to encapsulate L-asparaginase the GRASPA does not negate this fact.  Thus the GRASPA cells read on separated primed RBCs having a modified level of at least one chemokine.  Thus production of the GRASPA cells reads on claimed step A) producing separated primed RBCs, wherein the primed RBCs are further limited to RBCs having a modulated level of one or more of cytokines, chemokines and growth factors.  
The step of Godfrin involving administering the GRASPA cells to a subject having AML reads on claimed step B) administering the primed RBCs to the subject having AML, a type of cancer.
Regarding claim 19: Godfrin teach administering the GRASPA via intravenous or intra-arterial injection (See Godfrin et al, Pg. 5, ln 26-29).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In certain circumstances, claims may be rejected under 35 USC § 102 and § 103 as alternative grounds.  Common scenarios in which 102/103 rejections are appropriate include:
... When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.
Claims 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Castro et al (US 2014/0154221).
Castro et al teach methods of treating mesenchymal stem cells (MSCs), and methods of use of the treated MSCs for treatment of diseases caused by, or related to, oxidative stress (See Castro et al, ¶0043).  Castro et al use adipose derived MSCs (ASCs) (See Castro et al, ¶0044-0048).  The ASCs are cultured in the presence of an oxidant to generate HC016 cells, which have enhanced levels of expression of genes involved in elimination of ROS compared to ASCs, including SOD1, SOD2, SOD3, Cat, GPx, GR (See Castro et al, ¶0058-0066). Castro et al disclose use of the HC016 cells for treatment of disease caused by oxidative stress or degenerative condition changes due to components mediated by reactive oxygen species (See Castro et al, ¶0077).  Specifically, Castro et al teaches treatment of, inter alia, rheumatoid arthritis, lupus, inflammatory bowel disease, ulcerative colitis, Chron’s disease (all examples of autoimmune diseases or disorders), as well as illnesses and injuries that occur with a component of inflammation (inflammation) (See Castro et al, ¶0082). Castro et al teach the HC016 cells can be administered by a variety of routes, including intravenously (which is systemic administration), intra-articularly, intramuscularly, subcutaneous (which are each local administration), and intraperitoneally (See Castro et al, ¶0089).

The methods of Castro et al read on the instant claims as follows:
Regarding claim 30: In the method of Castro et al, the step of producing HC016, which are modulated ASCs (modulation being enhanced expression of genes involved in elimination of ROS compared to the starting ASCs) reads on claimed step A) producing modulated target cells.  The HC016 read on modulated target cells, as they have modulated activity compared to the native ASCs.  
In the method of Castro et al, the step of administering the HC016 cells to a subject to treat one of rheumatoid arthritis, lupus, inflammatory bowel disease, ulcerative colitis, Chron’s disease or an illness or injury involving inflammation, reads on the claimed step B) administering the modulated target cell to the subject having the disease or disorder, wherein the disease or disorder is...autoimmune disease and/or autoimmune disorder and/or inflammation.
It is acknowledged that the HC016 cells are not produced in the same manner as the product-by-process recitations of claim 30, however for the reasons set forth above under Claim Interpretation, the product-by-process limitations are considered only in so far as the method of production affects the structure of the final product.  In the instant case, the product-by-process claims are so broad that they encompass any target cell having any modulated activity.  Thus there is reasonable basis to conclude that the HC016 cells of Castro et al are structurally within the scope of modulated target cells encompassed by the claim.  If not identical, then the HC016 cells are at least substantially similar, with any difference being an obvious variation which does not yield unexpected property or effect.  The burden to show structural distinction due to the process of production is shifted to Applicants. 
Regarding claim 31: Castro et al teach the HC016 (modulated target cells) can be administered by routes including intravenously (which is systemic administration), subcutaneously (which is local administration), intra-articularly, intramuscularly or intraperitoneally.  

Claims 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Watkins et al, evidenced by Sut et al (Blood Transfusion, 2017).
Please note that Sut et al is relied upon as evidence of biochemical changes that occur in stored RBCs.  These changes inherently occur(ed) in stored RBCs, despite the fact they were not discussed in the art until post-filing. Thus its post-filing date publication does not preclude its use in this rejection. See MPEP 2124.
Watkins et al teaches transfusion of red blood cells to manage anemia in cancer patients (See Watkins et al, Pg 38, col. 2-Pg 39, col. 1).  Watkins et al teach RBCs could be stored for up to 42 days prior to transfusion (See Watkins et al, Pg. 40, col. 1).  

Sut et al teach that stored RBCs undergo “storage lesions” (See Sut et al abstract).  Specifically, Sut et al teach that RBC concentrates stored for 42 days have significantly reduced levels of TGFß1 and TGFß2 (See Sut et al, Pg. 148, col. 2). 

The teachings of Watkins et al read on the instant claims as follows:
Regarding claim 28: Watkins et al teach transfusion of RBCs for treatment of cancer (wherein treatment is treatment of a symptom of the disease (anemia)).  
It is a necessary fact that in order to transfuse RBCs, the RBCs must first be collected.  Watkins et al teach RBCs which have been stored up to 42 days are permissible to use.  Therefore, the steps inherently necessary to generate RBCs used in the method taught by Watkins et al comprises collecting RBCs, and then storing the RBCs for up to 42 days.  Sut et al evidence that RBCs stored for 42 days have decreased levels of TGFß1 and TGFß2, which are growth factors.  The RBCs after 42 days are considered to read on primed RBCs, specifically wherein the RBCs have modulated levels of growth factors TGFß1 and TGFß2.  Therefore, the collection and storage steps read on claimed step A) producing primed RBCs.
The step of transfusing the RBCs to a cancer patient reads on claimed step B) administering the primed RBCs to a subject having the disease, wherein the disease is cancer. 
It is acknowledged that the RBCs having decreased levels of TGFß1 and TGFß2 due to storage lesions are not produced in the same manner as the product-by-process recitations of claim 28, however for the reasons set forth above under Claim Interpretation, the product-by-process limitations are considered only in so far as the method of production affects the structure of the final product.  In the instant case, the product-by-process limitations of claim 28 limit the primed red blood cell to one that has a modulated level of one or more cytokine, chemokine or growth factor.  Thus there is reasonable basis to conclude that the RBCs having decreased levels of TGFß1 and TGFß2 due to storage lesions are structurally within the scope of primed red blood cells encompassed by the claim.  If not identical, then the RBCs having been stored for up to 42 days are at least substantially similar, with any difference being an obvious variation which does not yield unexpected property or effect.  The burden to show structural distinction due to the process of production is shifted to Applicants. 
Regarding claim 29: Official notice is taken that blood transfusion is performed intravenously. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ameisen et al (FR 2778851).  Ameisen et al is in the French language.  A certified translation is provided with this Office Action.  Citations are made to the translation copy.
Ameisen et al teach inhibitors of proteases, specifically cystein proteases, and more specifically inhibitors of caspases and calpain, delay senescence, auto destruction and hemolysis of erythrocytes (RBCs) intended for blood transfusion (See Ameisen et al, Pg. 1, 1st paragraph; also claim 9).  Ameisen et al teach preserving erythrocytes by adding the composition of inhibitors to erythrocyte preservation medium (See Ameisen et al, Pg. 5, 2nd paragraph).  In Example II Ameisen et al evidence that erythrocytes incubated in the presence of protease inhibitors remained in circulation longer than non-treated erythrocytes. 
Ameisen et al does not disclose actual transfusion of the erythrocytes generated via their method for treatment of any disease or disorder.

The teachings of Watkins are set forth above.  Briefly, Watkins et al teach transfusion of RBCs to treat anemia in cancer patients.

The prior art reads on the instant claims as follows:
Regarding claim 28: While Ameisen et al does not teach administration of the erythrocyte generated via their method to treat a specific disease or disorder, it would have been prima facie obvious to one having ordinary skill in the art as of the effective filing date of the instant application, to have transfused the treated erythrocytes to anemic cancer patients, as taught by Watkins et al.  The basis for this conclusion is that Watkins et al teach anemic cancer patients routinely need RBC transfusions.  One would have had a reasonable expectation of success because Ameisen et al teach the erythrocytes generated by their method can be used for transfusion. 
In the modified method set forth above, the step of incubating the erythrocytes in preservation medium comprising protease inhibitors (as taught by Ameisen et al) reads on the claimed step A) producing primed red blood cells, wherein said primed red blood cells have a modulated level of one or more of cytokines, chemokines or growth factors.  This conclusion is based off the fact that the instant specification teaches incubation of RBCs with protease inhibitors for at least 24 hours causes increased MIP-1ß levels (released into supernatant following hemolysis) (See Example 7, ¶0202 of PGPub).  As Ameisen et al carry out this same process, the erythrocytes of Ameisen et al, too, must have increased release of MIP-1ß.  
In the modified method set forth above, the step of transfusing the treated erythrocytes to anemic cancer patients reads on the claimed step B) administering the primed red blood cells to the subject having ...cancer.
It is acknowledged that the treated erythrocytes generated by the method of Ameisen et al are not produced in the same manner as the product-by-process recitations of claim 28, however for the reasons set forth above under Claim Interpretation, the product-by-process limitations are considered only in so far as the method of production affects the structure of the final product.  In the instant case, the product-by-process limitations of claim 28 limit the primed red blood cell to one that has a modulated level of one or more cytokine, chemokine or growth factor.  There is reasonable basis to conclude that the treated erythrocytes generated by the method of Ameisen have increased MIP-1ß, and thus are structurally within the scope of primed red blood cells encompassed by the claim.  If not identical, then the treated erythrocytes generated by the method of Ameisen are at least substantially similar, with any difference being an obvious variation which does not yield unexpected property or effect.  The burden to show structural distinction due to the process of production is shifted to Applicants. 
Regarding claim 29: Official notice is taken that blood transfusion is performed intravenously. 

Claims 9-12, 14-17, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca et al (Blood, 2011), evidenced by Anderson et al (J Immunol, 2018), in view of June et al (US Patent 5858358).
The teachings of Fonseca et al and Anderson et al have been set forth above.  The method of Fonseca et al has been held to anticipate claims 9-12. 
Regarding claims 14 and 17: As discussed above, the expanded and activated T cells generated by co-culture of the separated primed RBCs, PBLs and PHA-P read on modulated target cells.  
Fonseca et al differ from the instant claim in that Fonseca et al does not teach administration of the in vitro expanded and activated T cells. 
June et al is relied upon to evidence that there were numerous therapeutic uses for ex vivo expanded activated T cells, including treatment of infections, cancers, immunotherapies, and treatment of HIV (See June et al, col. 2, ln 54-67).  
Given that ex vivo expanded and activated T cells had known therapeutic utilities, it is submitted it would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have further administered the ex vivo expanded activated T cells of Fonseca et al for any of the known purposes identified by June et al, specifically administration of the expanded T cells to subjects with infections (which reads on infectious disease), cancer, or HIV (which reads on immunodeficiency) in order to treat the disease or disorder.  This reads on the claimed step of administering the modulated target cells to a subject.  The motivation to utilize the expanded activated T cells generated by Fonseca et al is implicit in the desire to provide effective, predictable therapies to those in need.  Furthermore, given the method of Fonseca et al has advantageous effects on protecting the activate T cells from apoptosis, they would be particularly desirable for therapeutic methods. 
Regarding claims 15, 26 and 27: In so far as claim 15 can be interpreted as further limiting the method to administration of the modulated target cell or target cell components from said modulated target cell, administration of the activated T lymphocytes (the target cells) will at least read on the species target cell fraction, and the activated T lymphocytes necessarily contain target cell membranes.  
Regarding claim 16: Following the discussion above, the method of Fonseca et al, modified in view of June et al, meets the limitation wherein one or more of the ...modulated target cells...are administered to the subject.  The route of administration is considered prima facie design choice based on the particular therapy and patient needs.  One of ordinary skill in the filed would be a medical doctor capable of selecting the most appropriate delivery route, including any of those recited in claim 16.

Claim Objections
	Claim 9 is objected to for a minor informality:
	MPEP 608.01(m) states “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” The presence of the extra periods in the lettering system of the claim (“a.)”, “b.)” and “c.)”) is impermissible.  It would be remedial to remove the periods.
	Claims 24 and 25 are objected to as being dependent on a rejected base claim, but would be allowable if re-written as independent claims incorporating all limitations of the base claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633